Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 11/15/21 is acknowledged. Applicant elected Group I (claims 1-3, 8-9 and 15) and SEQ ID NO:1 with traverse.
Claims 4-7, 10-14 and SEQ ID NO:2-17 are hereby withdrawn as drawn to non-elected invention and species.
 	In traversal of this rejection, applicant has amended the claims 1, 3, 8, and 11 to recite a method of increasing the yield of a “heterologous non-membrane” protein of interest and argues that each SEQ ID NO:1-15 are indeed unified when overexpressed (Group II-II) as well as Group III because changes in the lipid composition of the host cell membrane lead to an increase in the production of a heterologous non-membrane protein of interest. Callewaert et al. (cited previously) discloses increasing the yield of a protein of interest which is considered as a membrane protein by overexpressing DGK1 (see paragraphs 8 and 11 and 74) or by knocking out PAH1. Therefore, said art fails to break the unity of invention and hence, the restriction requirement should be withdrawn.
 	This argument was fully considered but was found unpersuasive. Firstly, the examiner could not find explicit support for the phrase “heterologous non-membrane” anywhere in the disclosure. Applicant is encouraged to provide explicit support for said phrase in the text of the disclosure in response to this office action. Secondly, it is unclear what exactly “non-membrane” protein mean. More specifically, it is unclear if by said phrase applicant is referring to a protein that becomes activated when it gets recruited to the membrane or a protein that is always located in the membrane. Thirdly, 
 	Therefore, the examiner maintains that in contrast to applicant’s view, said art remains to break the unity of invention and hence, restriction is maintained as explained previously, and is hereby made Final.
	 			 	DETAILED ACTION
Claims 1-3, 8 and 15 and SEQ ID NO:1 only are under examination on the merits. Claims 9 and 13-14 are also withdrawn because said claims do not recite SEQ ID NO:1.
Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim. Further, said claim refers to methods and host cells simultaneously, which is improper.  See MPEP § 608.01(n). 
Furthermore, said claim depends from non-elected invention. Accordingly, claim 15 is not been further treated on the merits.
Specification
The disclosure is objected for reciting hyperlink language (see for example page 58). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR section 1.57(d)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is advised to rewrite said claims in concise English and in compliance with US practice.
Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 8 recite the term “preferably” which is indefinite. Appropriate clarification is required.
Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1-3 and 8 the phrase “functional homologue” is unclear. It is totally vague as to 
Further, the phrase “sphingolipid biosynthesis” recited in all said claims is totally generic and non-specific, as many enzymes and proteins are involved in biosynthesis of sphingolipids. Applicant is advised to clarify what “functional homologs” he/she is referring to and to avoid ambiguous and generic language in said claims. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 (and its dependent claim 2) , 3 and 8 are directed to a method of use of a genus polynucleotides encoding a genus of functional homologues (homologs) of SEQ ID 
Firstly, the phrase “functional homologs” is totally confusing (see above). Secondly, the disclosure fails to explain what critical residues in SEQ ID NO:1 homologs (or DNA encoding them) should be retained for the homologs to retain its “sphingolipid biosynthesis production “function (or activity). No examples of such residues are disclosed in the disclosure either. Given the breadth of these claims, which only require retention of 90 (330X30/100) original amino acids (or DNA encoding them) relative to the total of 330 (the entire length of SEQ ID NO:1) amino acids (or DNA encoding them), leaving the identity of the remaining 213 amino acids (or DNA encoding them) unknown in the claimed homologs (or DNA encoding them), some more information regarding the identity of said critical residues deems necessary to allow for the right conformation (or three dimensional structure) of said homologs (or DNA encoding them) to retain function and such information is currently lacking in the disclosure. All applicant provides is SEQ ID NO:1 (a single species) which is totally inadequate to fully describe the structural limitations of such homologs.
Therefore, based on the information provided in the disclosure and lack of sufficient structural information in the prior art, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention, at the time of effective filing of this application.
Since the genus of 30% or higher homologs of SEQ ID NO:1 (or DNA encoding them) is inadequately described, a method of use of said DNA or expression product thereof is also inadequately described.
new matter. Applicant is advised to refer the examiner to where in the disclosure said phrase is explicitly recited or possibly delete it from the elected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a) (2) as anticipated by Cirpus et al., “Cirpus” (US patent No. 7,893,320, 2/2007, see also its corresponding publication US 2007/0028326, 2/2007). Cirpus publication teaches about a method for production of unsaturated fatty acid esters and/or lipids (see [0008]),  by expressing at least one nucleic acid encoding a Δ6-elongase (including SEQ ID NO:26, which displays 43.8% sequence identity to SEQ ID NO:1 of this invention (see issued patent, database search, hit # 70, also available under public PAIR) and at least one nucleic 
In paragraph [0054] of said publication, Cirpus teaches that the introduction of desaturase and/or elongase gene, or several of each of said genes, alone or in combination can not only increase the biosynthesis flux toward the end product , but also increase de novo synthesis of triacylglycerol chemicals resulting in yield enhancement of lipids/triglycerides/unsaturated fatty acids etc.. Finally, in paragraphs [0032 and [0060] of said publication 47, various approaches for separating the produced lipids/fatty acids are taught. Hence, Cirpus as whole, anticipates claims 1-3 and 8 of this invention.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656